          Case 4:18-cv-00035-JM Document 93 Filed 09/10/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TERRI L. ALPE                                                                PLAINTIFF

V.                                    4:18CV00035 JM

FEDERAL NATIONAL
MORTGAGE ASSOCIATION, INC.                                                   DEFENDANT

                                             ORDER

       The parties have filed a joint motion to extend the motions deadline for thirty (30) days

past the current deadline of September 22nd. The Court will allow the parties to agree on the

date for filing, responding, and replying to dispositive motions in this case as long as all motions

are fully briefed by 5:00 p.m. on Friday, November 12, 2021. The motion for extension (ECF

No. 91) is GRANTED.

       IT IS SO ORDERED this 10th day of September, 2021.



                                                      ______________________________
                                                      James M. Moody Jr.
                                                      United States District Judge
